Citation Nr: 0825512	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to hazardous 
materials

3.  Entitlement to service connection for a psychiatric 
disability, to include as due to exposure to hazardous 
materials, and to include as secondary to a respiratory 
disability.

4.  Entitlement to service connection for impaired immune 
system function, to include as due to exposure to hazardous 
materials.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that the RO, in its October 2004 rating 
decision, apparently reopened the veteran's previously denied 
claim for entitlement to service connection for a respiratory 
disability.  However, even where a RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  As such, the issues on the 
appeal have been recharacterized as those found on the 
coversheet of the decision.


FINDINGS OF FACT

1.  In an unappealed determination dated in February 1995, 
the RO denied the appellant's claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
and asthma.
 
2.  Evidence added to the record since the February 1995 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim for COPD and asthma, and 
raises a reasonable possibility of substantiating the 
appellant's claim.

3.  A respiratory disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service, to 
include exposure to hazardous materials.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed immune 
system disability.

5.  A psychiatric disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service, to 
include exposure to hazardous materials, nor caused or 
chronically aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1995, that denied the 
appellant's claim of entitlement to service connection for 
COPD and asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a respiratory 
disability, to include COPD and asthma, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3.  A respiratory disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4. An immune system disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  A psychiatric disability was not incurred in, or 
aggravated by, active service, nor proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of award of 
the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issues on appeal, letters issued by VA in 
April 2004 and March 2006 letters informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
letters also provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
He was also informed that new and material evidence could be 
submitted to reopen his claim for entitlement to service 
connection for a respiratory disability.  

The Board acknowledges that the veteran was not provided 
notice as to secondary service connection.  However, as 
discussed below, service connection has not been established 
for any disability, and as such, a claim on this basis is 
denied as a matter of law, and VCAA notice is not applicable.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Board also notes that the veteran was not specifically 
informed of what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection for COPD and asthma that were found insufficient 
in the previous denial, as required by Kent.  The U.S. Court 
of Appeals for the Federal Circuit recently held that any 
error in a VCAA notice should be presumed prejudicial.  VA 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007).  The claims file, however, 
reflects that the veteran has actual knowledge of the 
evidence necessary to substantiate his claim to reopen.  This 
is demonstrated in statements on appeal, including from the 
veteran's representative.  Further, as the decision below 
finds that new and material evidence has been received to 
reopen the claim, the error did not affect the essential 
fairness of the adjudication of his claim, and the 
presumption of prejudice is rebutted. Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims. 
The Board notes that to date, the RO has not afforded the 
veteran a VA examination specifically to obtain an opinion as 
to the etiology of the veteran's disabilities.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d)(West 
2002) when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms 
of a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4) (West 2002).  In 
this case, however, there is no evidence of any event, injury 
or disease during the veteran's service relevant to any 
disability at issue.  As such, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  The 
Board observes that the veteran filed his claim to reopen in 
April 2004.  Therefore, the Board finds that the post August 
29, 2001 standard of review under 38 C.F.R. § 3.156(a) should 
be applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
respiratory disability, to include as secondary to exposure 
to hazardous materials.  The record reflects that the veteran 
initially filed a claim for service connection for chronic 
obstructive pulmonary disease and asthma in January 1995.  
However, in February 1995, the RO denied such claim on the 
basis that such conditions, which were not shown by the 
evidence until nearly four years after service, were not 
shown to have been incurred in service.  Notice of that 
determination, with his appellate rights, was issued to the 
veteran by a letter, with attachments, dated in March 1995.  
That decision became final after he did not submit a timely 
appeal.  38 U.S.C.A. § 7105.

The evidence received since the final February 1995 RO 
decision includes VA outpatient clinical records and in-
patient hospitalization records showing that the veteran has 
been treated on many occasions for a respiratory disability, 
including COPD, asthma, pneumonia, and chronic lung disease.  
Such records also include an August 2004 treatment record in 
which a VA examiner diagnosed the veteran with "chronic lung 
disease possibly related to noxious substances during 
military service."

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in February 
1995.  Further, this evidence, particularly the August 2004 
VA examiner's opinion relates to an unestablished fact 
necessary to substantiate the claim (i.e., whether or not the 
veteran has a respiratory disability that is related to 
service) and was not previously considered.  As such, the 
newly submitted evidence is not cumulative or redundant and, 
when considered in conjunction with the record as a whole, 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the Board concludes that the 
evidence received subsequent to the February 1995 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for entitlement to service 
connection for a respiratory disability is reopened.

2.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

A.  Respiratory Disability  

The veteran asserts that service connection is warranted for 
a respiratory disability, to include as due to in-service 
exposure to hazardous materials.  With respect to a current 
disability, the record reflects that since 1976, the veteran 
has been treated on many occasions for a respiratory 
disability that has been variously diagnosed as COPD, asthma, 
pneumonia, and/ or chronic lung disease.  However, the Board 
observes that the veteran's service medical records do not 
reflect that he was diagnosed with or treated for a 
respiratory disability.  Indeed, in July 1968, on a Report of 
Medical History provided in conjunction with his separation 
examination, the veteran denied a history of chronic or 
frequent colds, sinusitis, hay fever, asthma, shortness or 
breath, pain or pressure in chest, or chronic cough.  
Likewise, on the corresponding Report of Medical Examination, 
the examiner reported that the veteran's lungs and chest were 
normal.

However, the Board acknowledges the veteran's contentions 
that his current respiratory disability is due to the 
Trichloroethylene that he was exposed to while serving as a 
missile crewman in Alaska.  According to the veteran during 
his June 2008 Videohearing, such solvent was used to clean 
the missiles, as well as the floors. (Transcript (T.) at 
pages (pg.) 5-9).  He also indicated that he breathed the 
solvent on a daily basis in an enclosed area.  The veteran's 
DD Form 214 and DA Form 20 indeed reflect that the veteran 
served in Alaska from April 1966 to October 1967 and that his 
primary military occupational specialties included that of a 
missile crewman and a launcher crewman.  However, the 
evidence of record fails to show that the veteran was 
actually exposed to hazardous materials including 
Trichloroethylene, in Alaska or at any other time during his 
service, or any evidence as to the extent of such exposure.  
The Board observes that in August 2004, a VA examiner 
diagnosed the veteran with "chronic lung disease possibly 
related to noxious substances during military service.  
However, there is no evidence that the "noxious substance" 
to which the examiner was referring was Trichloroethylene.  
Further, even if the examiner specifically indicated that the 
"noxious substance" was Trichloroethylene, and it is 
conceded that the veteran was exposed to hazardous material 
or noxious substance in service, such an opinion would not be 
competent, probative medical evidence as it is speculative in 
nature. 

In conclusion, although the veteran asserts that he has a 
current respiratory disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current respiratory disability that is related 
to service. The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disability, to 
include as due to exposure to in-service exposure to 
hazardous materials, and the claim must be denied.

B.  Impaired Immune System

The veteran asserts that service connection is warranted for 
impaired immune system function that is due to exposure to 
hazardous materials, namely trichloroethylene, while in 
service.  With respect to a current disability, the veteran 
and his wife, in his June 2008 videoconference hearing 
testified that Dr. H., his primary care physician from Poplar 
Bluff, Missouri diagnosed him with an "immune deficiency" 
in 1997. (Transcript (T.) at page (pg.) 26-28).  However, the 
objective, clinical evidence of record does not demonstrate 
that the veteran has ever complained of, sought treatment 
for, or been diagnosed with an immune system disability of 
any kind.  Therefore, as the evidence of record does not 
demonstrate that the veteran has current impaired immune 
system function, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the veteran asserts that he has a 
current immune system deficiency that is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current immune system deficiency.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for impaired immune system function 
and the claim must be denied.

C.  Psychiatric Disability

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include as due to in-service 
exposure to hazardous materials, and to include as secondary 
to a service-connected disability.  With respect to a current 
disability, the record reflects that since 1998, the veteran 
has been treated on many occasions for a psychiatric 
disability that has been variously diagnosed as panic 
disorder, anxiety disorder, and depression.  However, the 
Board observes that the veteran's service medical records do 
not reflect that he was diagnosed with or treated for a 
psychiatric disability.  Indeed, in July 1968, on a Report of 
Medical History provided in conjunction with his separation 
examination, the veteran denied a history of depression or 
excessive worry or nervous trouble of any sort.  Likewise, on 
the corresponding Report of Medical Examination, the examiner 
reported that the veteran was psychiatrically normal.
	
To the extent that the veteran has contended that his current 
psychiatric disability is related to exposure to hazardous 
materials, including Trichloroethylene, in service, as noted 
above there is no evidence that he was exposed to such 
chemical in service.  Further, there is no competent clinical 
evidence of record that etiologically relates that veteran's 
current psychiatric disability to any incident of the 
veteran's service, including exposure to Trichloroethylene or 
any other hazardous material.  

The Board also observes the veteran's contentions in his June 
2008 Videohearing transcript, that his current depression is 
due to his current respiratory disability.  (Transcript (T.) 
at page (pg.) 23-25).  In support of his contentions are 
January 1998 and July 1998 VA treatment records in which 
examiners indicated that the veteran's anxiety and depression 
were secondary to his general medical condition, including 
his COPD and asthma.

However, the Board finds that a grant of service connection 
for a psychiatric disability as secondary to a respiratory 
disability is not possible here.  In order to establish 
service connection on a secondary basis, the evidence must 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310 (2007).  In 
this case, the evidence of record demonstrates that the 
veteran has a current psychiatric disability.  However, as 
discussed above, service connection has not been established 
for a respiratory disability.  Further, service connection 
has not been established for any other disability.  
Therefore, the veteran's claim fails on a secondary basis as 
a matter of law. 

In conclusion, although the veteran asserts that his current 
psychiatric disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current psychiatric disability is related to 
service, to include on a secondary basis.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory disability, to include as due to 
exposure to in-service exposure to hazardous materials, and 
to include as secondary to a respiratory disability, and the 
claim must be denied.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a respiratory 
disability, the appeal, to this extent, is granted.

Entitlement to service connection for a respiratory 
disability, to include as due to exposure to hazardous 
materials, is denied.

Entitlement to service connection for a psychiatric 
disability, to include as due to exposure to hazardous 
materials, and to include as secondary to a respiratory 
disability, is denied.

Entitlement to service connection for impaired immune system 
function, to include as due to exposure to hazardous 
materials, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


